    Case: 3:20-cr-00020-RAM-RM Document #: 47 Filed: 12/23/20 Page 1 of 8




                   IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )
                                             )      Case No. 3:20-cr-0020
                    v.                       )
                                             )
RAQUEL RIVERA,                               )
                                             )
                    Defendant.               )
                                             )

APPEARANCES:

Gretchen C.F. Shappert, United States Attorney
Nathan Brooks, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
       For the United States of America,

Matthew Campbell, Federal Public Defender
Melanie Lark Turnbull, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
        For Raquel Rivera.

                                 MEMORANDUM OPINION
MOLLOY, J.
      BEFORE THE COURT is Raquel Rivera’s motion to suppress all statements made on
April 22, 2020. (ECF No. 20.) For the reasons stated below, the Court will deny Raquel
Rivera’s motion.
                     I.     FACTUAL AND PROCEDURAL HISTORY
      The relevant facts in this case that pertain to the motion before the Court were
adduced during the course of a December 1, 2020 omnibus hearing in this matter. The Court
heard testimony from a single witness, Homeland Security Investigations (“HSI”) Special
Agent Michael Fogle (“Agent Fogle”).
      Agent Fogle testified that, on April 22, 2020, he was contacted by Customs and Border
Protection (“CBP”) officers after they had discovered substances suspected to be marijuana
     Case: 3:20-cr-00020-RAM-RM Document #: 47 Filed: 12/23/20 Page 2 of 8
United States v. Rivera
Case No. 3:20-cr-0020
Memorandum Opinion
Page 2 of 8

in two checked bags claimed by Raquel Rivera (“Rivera”) at the Cyril E. King Airport in St.
Thomas, U.S. Virgin Islands.
        When Agent Fogle arrived at the airport, Rivera was sitting at a table in the center of
an area which CBP refers to as “Hard Secondary.” Agent Fogle testified that Hard Secondary
is a specific room where CBP officers take individuals to perform more thorough searches of
those individuals’ luggage. According to Agent Fogle, Hard Secondary is a well-lit room that
is approximately one-third to half the size of St. Thomas Courtroom 1 and has windows and
doors that lead into the CBP offices and the public area of the airport.
        After Agent Fogle arrived, he and CBP Officer Sharissa Smith (“Officer Smith”) sat
down with Rivera to interview her. At that time and during the interview, there were
approximately five to six other CBP officers moving in and out of Hard Secondary while
working on reports related to the seizure of the suspected marijuana. Agent Fogle began the
interview by asking Rivera several preliminary biographical questions, such as her name,
date of birth, and where she was from. Agent Fogle also testified that he offered Rivera some
water. Thereafter, Agent Fogle read Rivera her Miranda warnings and presented Rivera with
a waiver of rights form. When Agent Fogle asked Rivera if she understood her rights as they
had been read to her, Rivera responded affirmatively. Agent Fogle testified that Rivera did
not sign the waiver of rights form when he asked her if she would do so. Subsequently, Rivera
made statements to Agent Fogle and Officer Smith. The interview lasted approximately 30
minutes to an hour, prior to which Rivera had been detained for approximately two hours.
Rivera was not physically restrained at any time prior, during, or after the interview. After
the interview, Rivera was not arrested and was allowed to leave.
        On May 22, 2020, the United States filed an Information charging Rivera with two
counts: 1) conspiracy to possess with intent to distribute less than fifty kilograms of
marijuana in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(D); and 2) possession
with intent to distribute less than fifty kilograms of marijuana in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1)(D).
     Case: 3:20-cr-00020-RAM-RM Document #: 47 Filed: 12/23/20 Page 3 of 8
United States v. Rivera
Case No. 3:20-cr-0020
Memorandum Opinion
Page 3 of 8

        On July 10, 2020, Rivera moved to suppress her April 22, 2020 statements to law
enforcement officers, arguing that her statements were taken in violation of Miranda and the
Fifth Amendment.
        On July 24, 2020, the United States filed an opposition to Rivera’s motion to suppress.
                                 II.     LEGAL STANDARDS
        To safeguard an individual’s Fifth Amendment privilege against self-incrimination,
the Supreme Court has held that the government may not introduce statements made by an
individual who is subject to “custodial interrogation” unless he first has been given his
Miranda warnings. Miranda v. Arizona, 384 U.S. 436, 445 (1966). The Court defined
“custodial interrogation” as “questioning initiated by law enforcement officers after a person
has been taken into custody or otherwise deprived of his freedom of action in any significant
way.” Id.
        Since Miranda, the Third Circuit has set forth a two-pronged test to facilitate the
determination of whether there has been “custodial interrogation.” First, a court must
“determine whether the suspect was in ‘custody.’ . . . If the suspect was in ‘custody,’ the court
then must decide whether the police interrogated him.” United States v. Mesa, 638 F.2d 582,
585 (3d Cir. 1980) (citing Orozco v. Texas, 394 U.S. 324 (1969) and Rhode Island v. Innis, 446
U.S. 291 (1980)).
        “An individual is in custody when he or she has been ‘deprived of his [or her] freedom
of action in any significant way.’” United States v. Jacobs, 431 F.3d 99, 104 (3d Cir. 2005)
(alteration in original) (citations omitted). The Third Circuit has explained that there are at
least three different tests for whether a person is in custody:
        (1) when the person has been deprived of her or his freedom in some
        significant way; (2) when a reasonable person would perceive that she or he
        was not at liberty to terminate the interrogation and leave; and (3) when there
        is a restraint on the person’s freedom of movement of the degree associated
        with a formal arrest.
Id. at 105. “[T]he determination of custody is an objective inquiry (that is, what a reasonable
person would believe) based on the circumstances of the interrogation.” Id.
        The other component for Miranda purposes is interrogation, which has been defined
as any “express questioning or its functional equivalent.” Innis, 446 U.S. at 300–301. This
     Case: 3:20-cr-00020-RAM-RM Document #: 47 Filed: 12/23/20 Page 4 of 8
United States v. Rivera
Case No. 3:20-cr-0020
Memorandum Opinion
Page 4 of 8

definition includes “any words or actions on the part of the police (other than those normally
attendant to arrest and custody) that the police should know are reasonably likely to elicit
an incriminating response from the suspect.” Id.
        Once a suspect has been Mirandized, the suspect must “unambiguously” invoke his
right to remain silent or his right to counsel in order for those protections to attach. See
Berghuis v. Thompkins, 560 U.S. 370, 381 (2010) (holding that a suspect had to
unambiguously invoke his right to silence in order for Miranda to require law enforcement
to cease questioning); Davis v. U.S., 512 U.S. 452, 461 (1994) (requiring a suspect to
unambiguously invoke his right to counsel). The two-pronged test for voluntary, knowing,
and intelligent waiver of one’s Miranda rights is that
        [f]irst, the relinquishment of the right must have been voluntary in the sense
        that it was the product of a free and deliberate choice rather than intimidation,
        coercion, or deception. Second, the waiver must have been made with a full
        awareness of both the nature of the right being abandoned and the
        consequences of the decision to abandon it. Only if the totality of the
        circumstances surrounding the interrogation reveal both an uncoerced choice
        and the requisite level of comprehension may a court properly conclude that
        the Miranda rights have been waived.
Moran v. Burbine, 475 U.S. 412, 421 (1986). The Third Circuit has explained that
        [t]his inquiry requires us to consider the totality of the circumstances
        surrounding the interrogation, which includes examining the events that
        occurred and the background, experience, and conduct of the defendant.
        Miranda rights will be deemed waived only where the totality of the
        circumstances “reveal[s] both an uncoerced choice and the requisite level of
        comprehension.”
United States v. Sriyuth, 98 F.3d 739, 749 (3d Cir. 1996) (quoting Moran, 475 U.S. at 421)
(citations omitted).
        Simply remaining silent is insufficient to invoke the right to remain silent. Berghuis,
560 U.S. at 380-82. Ambiguous or equivocal statements are also insufficient to invoke one’s
Miranda rights. Id. at 381. Generally, refusing to sign a Miranda waiver alone is also not an
invocation of the right to remain silent. See United States v. Plugh, 648 F.3d 118, 125 (2d Cir.
2011) (“While his refusal to sign the form presented to him upon arrest may have
unequivocally established that he did not wish to waive his rights at that time, his concurrent
statements[—’I am not sure if I should be talking to you’ and ‘I don’t know if I need a
     Case: 3:20-cr-00020-RAM-RM Document #: 47 Filed: 12/23/20 Page 5 of 8
United States v. Rivera
Case No. 3:20-cr-0020
Memorandum Opinion
Page 5 of 8

lawyer’—] made equally clear he was also not seeking to invoke his rights and thus cut off all
further questioning at that point.”); United States v. Binion, 570 F.3d 1034, 1041 (8th Cir.
2009) (“Refusing to sign a written waiver of the privilege against self incrimination does not
itself invoke that privilege and does not preclude a subsequent oral waiver.”).
        Irrespective of Miranda, “[t]he Self–Incrimination Clause of the Fifth Amendment
guarantees that no person ‘shall be compelled in any criminal case to be a witness against
himself.’” Withrow v. Williams, 507 U.S. 680, 688 (1993) (quoting U.S. Const., amend. V). This
protection bars the introduction of statements to law enforcement that are not “voluntary.”
Id. A statement is voluntary only when the speaker’s “will was not overborne,” and the
statement was the “product of an essentially free and unconstrained choice by its maker, that
was the product of a rational intellect and a free will.” United States v. Swint, 15 F.3d 286, 289
(3d Cir. 1994) (internal quotation marks omitted).
        “[C]ourts look to the totality of circumstances to determine whether a confession was
voluntary.” Withrow, 507 U.S. at 693. Potential circumstances affecting the voluntariness of
statements made include: (1) the length and location of the interrogation; (2) the defendant’s
maturity, physical condition, mental health and level of education; and (3) whether Miranda
warnings were given. Swint, 15 F.3d at 289. “[T]he crucial element” of the inquiry, however,
is “police coercion.” Withrow, 507 U.S. at 693 (emphasis added). “Unless there is ‘police
conduct causally related to the confession,’ a confession is considered voluntary. Thus, a
court will not hold that a confession was involuntary unless it finds that it was the product
of ‘police overreaching.’” Swint, 15 F.3d at 289 (citations omitted) (quoting Connelly, 479 U.S.
at 164); see also United States v. Flemmi, 225 F.3d 78, 91 (1st Cir. 2000) (“[T]he Supreme
Court has confined the voluntariness concept by holding that only statements procured by
coercive official tactics should be excluded as involuntary.” (original alterations and internal
quotation marks omitted)).
     Case: 3:20-cr-00020-RAM-RM Document #: 47 Filed: 12/23/20 Page 6 of 8
United States v. Rivera
Case No. 3:20-cr-0020
Memorandum Opinion
Page 6 of 8

                                          III.     DISCUSSION
        Rivera seeks to suppress all statements made during her interview with Agent Fogle
and Officer Smith at the Cyril E. King Airport on April 22, 2020.1 The parties do not dispute
that Rivera was subject to a custodial interrogation.2 As such, the Court must first determine
whether Agent Fogle Mirandized Rivera prior to her statements. In this respect, the United
States presented evidence—in the form of Agent Fogle’s interview notes, a standard waiver
of rights form,3 and Agent Fogle’s written report of the interview—and Agent Fogle’s
uncontroverted testimony that Agent Fogle read the standard Miranda warnings to Rivera
at the start of the interview. Nevertheless, Rivera argues that the Court should find Agent
Fogle’s testimony unreliable because (1) there are no video or audio recordings of Agent
Fogle administering Rivera her Miranda warnings, (2) Agent Fogle’s written report of the
interview does not mention whether he gave Rivera a copy of the waiver of rights form or
that Rivera refused sign, and (3) the United States did not present a waiver form that was
signed by Rivera or otherwise contained an indication of her refusal to sign. Significantly, the
Court is unaware of any requirement that law enforcement record or document its
administration of Miranda warnings in any particular manner. Further, the lack of such
evidence does not controvert Agent Fogle’s sworn testimony. As such, the Court will decline
Rivera’s invitation to find Agent Fogle’s testimony unreliable. The Court is satisfied that
Rivera was Mirandized prior to making any statements.
        The Court must next determine whether Rivera validly waived her Miranda rights.
Here, Agent Fogle read the standard Miranda warnings to Rivera at the start of the interview.
Agent Fogle testified that when he asked Rivera whether she understood her rights as he had
read them to her, she responded affirmatively. Agent Fogle also presented Rivera with a
waiver of rights form that she refused to sign. There is no evidence that Rivera explicitly
invoked her right to remain silent or her right to counsel. Moreover, Agent Fogle testified


1 Rivera conceded at the December 1, 2020 omnibus hearing in this matter that she was not challenging any
statements made to CBP officers prior to the interview with Agent Fogle and Officer Smith.
2 Indeed, Agent Fogle testified that Rivera was not free to leave during the interview.
3 The standard waiver of rights form introduced by the United States was not the actual form presented to

Rivera on April 22, 2020. Nevertheless, Agent Fogle testified that the form was a copy of the same type of form
used on April 22, 2020.
     Case: 3:20-cr-00020-RAM-RM Document #: 47 Filed: 12/23/20 Page 7 of 8
United States v. Rivera
Case No. 3:20-cr-0020
Memorandum Opinion
Page 7 of 8

that there was no indication that Rivera did not understand her rights, was intoxicated, or
was otherwise impaired in any way. Thereafter, Rivera made statements in response to
questioning by Agent Fogle. Given these circumstances, the Court is satisfied that Rivera was
aware of both the nature of the rights being abandoned and the consequences of the decision
to abandon them. Cf. Berghuis, 560 U.S. at 375, 385-86 (holding a Miranda waiver was valid
when the defendant “received a written copy of the Miranda warnings . . . could read and
understand English . . . [and] was given time to read the warnings,” declined to sign the form,
and thereafter answered questions from law enforcement).
        Nevertheless, Rivera argues that her waiver was not voluntary because the totality of
the circumstances indicate that Rivera’s waiver was the product of intimidation. Specifically,
Rivera argues that her detention for two hours prior to the interview, during which time she
encountered up to six armed CBP officers, coupled with the length of the interview—a half
hour to an hour—resulted in a coercive environment. The Court finds no basis to conclude
that such circumstances coerced Rivera’s choice to waive her rights. Indeed, Rivera was in a
fairly large, well-lit room with windows and doors into both the CBP offices and the public
area of the airport. While she encountered various armed CBP officers prior to the interview,
there is no indication that any officer’s weapon was brandished, let alone unholstered.
Further, there is no indication that any officer threatened Rivera in any way. When the
interview began, Agent Fogle offered Rivera some water. In total, Rivera’s detention—the
period prior to the interview in conjunction with the interview—lasted at most three hours.
Significantly, “there is no authority for the proposition that a[] [three-hour] interrogation . . .
is inherently coercive.” Berghuis, 560 U.S. at 387. The totality of the circumstances here
reveals that Rivera’s waiver of her rights was the product of a free and deliberate choice. Cf.
Berghuis, 560 U.S. at 386-87 (concluding that the defendant waived his Miranda rights where
there was no evidence the defendant was threatened by police, the interrogation was
conducted in a standard-sized room in the middle of the afternoon, and the interrogation
lasted three hours); United States v. Jones, 747 F. App'x 131, 135 (4th Cir. 2018) (concluding
that, where “[n]o officer had a weapon unholstered” and the defendant did “not assert that
he was threatened or assaulted,” the defendant’s “waiver was not coerced even though there
     Case: 3:20-cr-00020-RAM-RM Document #: 47 Filed: 12/23/20 Page 8 of 8
United States v. Rivera
Case No. 3:20-cr-0020
Memorandum Opinion
Page 8 of 8

were three officers in the motel room when the officer advised [the defendant] of his Miranda
rights”). Thus, the Court concludes that Rivera made a voluntary, knowing, and intelligent
waiver of her Miranda rights.
        Finally, the Court also concludes that Rivera’s statements were made voluntarily. As
discussed above, Rivera was given her Miranda warnings, and there is no evidence that the
length or location of the interview were inherently coercive. There is also no indication that
Rivera’s maturity, physical condition, mental health, or level of education were such as might
cause her to make involuntary statements. Finally, there is no evidence of any conduct by
law enforcement that was coercive. The totality of the circumstances reveals that Rivera’s
statements were voluntary. Cf. Berghuis, 560 U.S. at 386-87 (concluding that the defendant’s
statement was voluntary where there was no evidence the defendant was threatened by
police, the interrogation was conducted in a standard-sized room in the middle of the
afternoon, and the interrogation lasted three hours).
                                    IV.    CONCLUSION
        For the reasons set forth above, the Court concludes the statements made by Rivera
on April 22, 2020, to Agent Fogle and Officer Smith were voluntary and taken in compliance
with the strictures of the Fifth Amendment. As such, the Court will deny Rivera’s motion to
suppress. An appropriate order follows.



Dated: December 23, 2020                          /s/ Robert A. Molloy
                                                  ROBERT A. MOLLOY
                                                  District Judge
